 Case 1:21-cr-00028-APM Document 367 Filed 08/26/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                     *
vs.                                               *   Case No.: 21-CR-28-APM
THOMAS EDWARD CALDWELL                            *
         *      *       *      *      *       *       *      *      *      *       *
             UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE

      COMES NOW the Defendant, Thomas Caldwell, by and through counsel, and without

objection from the Government, and requests that this Honorable Court amend his Conditions of

Release, and in support of said motion states as follows:

      1) The Defendant desires to attend the motions hearing in-person on September 8, 2021.

      2) The Defendant has been fully compliant with his Conditions of Release to date.

      3) The Government does not oppose the present request.

      WHEREFORE, the Defendant requests that the Court amend the Defendant’s conditions of

release to authorize the Defendant to attend, in-person, the motions hearing set for September 8,

2021.




                                                                /s/
                                                      David W. Fischer, Esq.
                                                      Federal Bar No. 023787
                                                      Law Offices of Fischer & Putzi, P.A.
                                                      Empire Towers, Suite 300
                                                      7310 Ritchie Highway
                                                      Glen Burnie, MD 21061
                                                      (410) 787-0826
                                                      fischerandputzi@hotmail.com
                                                      Attorney for Defendant
 Case 1:21-cr-00028-APM Document 367 Filed 08/26/21 Page 2 of 2




                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 26th day of August, 2021, a copy of the foregoing
Unopposed Motion to Modify Conditions of Release was electronically filed with the Clerk of
the United States District Court using CM/ECF, with a notice of said filing to the following:

Counsel for the Government:                 Kathryn Rakoczy, AUSA
                                            Office of the United States Attorney
                                            555 4th Street, NW
                                            Washington, DC 20001

                                                           /s/
                                                   David W. Fischer, Esq.
